                Case 5:21-cv-00139 Document 1 Filed 02/12/21 Page 1 of 7




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

 MONIQUE LUNA AND CHRISTINA                              §
 LAPOINT                                                 §
      Plaintiffs,                                        §
                                                         §
 v.                                                      §   CIVIL ACTION NO. 5:21-cv-00139
                                                         §      JURY TRIAL DEMANDED
 J.B. HUNT TRANSPORT, INC. AND                           §
 GORDON BRANDON                                          §
        Defendants.                                      §



                           DEFENDANT J.B. HUNT TRANSPORT, INC.’S
                                  NOTICE OF REMOVAL



         Pursuant to 28 U.S.C. § 1441, Federal Rule of Civil Procedure 81, Defendant J.B.

Hunt Transport, Inc., (hereinafter "JB Hunt") hereby removes to this Court, the state court

action described in Paragraph 1 below. Pursuant to 28 U.S.C. § 1446(a), JB Hunt sets forth

the following "short and plain statement of the grounds for removal."

                                         A. THE REMOVED CASE

         1.        The removed case is a civil action filed with the 131st Judicial District Court

of Bexar County, Texas, on or about February 5, 2021 styled Monique Luna and Christina

LaPoint v. J.B. Hunt Transport, Inc. and Gordon Brandon; Cause No. 2021CI02395; in the

131st Judicial District Court of Bexar County, Texas (the "State Court Action"). The case




LUNA ET AL /DEFENDANT J.B. HUNT TRANSPORT, INC., ET AL
NOTICE OF REMOVAL                                                                       1|P A G E
Doc# 7535201v1 (71677.00115)
                   Case 5:21-cv-00139 Document 1 Filed 02/12/21 Page 2 of 7




arises from the alleged injuries sustained by Plaintiffs from a motor vehicle accident that

occurred on or about September 23, 2019 in, Bexar County, Texas.

                          B. DOCUMENTS FROM REMOVED ACTION

         2.         Pursuant to Local Rule 81 and 28 U.S.C. 1446(a), JB Hunt attaches the

following documents to this Notice of Removal as Exhibit "A":

              i.    An index of matters being filed;

           ii.      All executed service of process;

          iii.      Pleadings asserting causes of action, e.g., petitions, counterclaims, cross
                    actions, third-party actions, interventions and all answers to such
                    pleadings;

          iv.       The state court docket sheet; and

           v.       A list of all counsel of record, including addresses, telephone numbers
                    and parties presented.

                                       C. REMOVAL PROCEDURE

         3.         Except as otherwise expressly provided by Act of Congress, any civil action

brought in a State Court of which the district courts of the United States have original

jurisdiction may be removed to the district court of the United States for the district and

division embracing the place where the action is pending. 28 U.S.C. § 1441. The San

Antonio Division of the Western District Court of Texas is the United States district and

division embracing Bexar County, Texas, the county in which the State Court Action is

pending.


LUNA ET AL /DEFENDANT J.B. HUNT TRANSPORT, INC., ET AL
NOTICE OF REMOVAL                                                                       2|P A G E
Doc# 7535201v1 (71677.00115)
                Case 5:21-cv-00139 Document 1 Filed 02/12/21 Page 3 of 7




         4.        JB Hunt received notice of the suit on February 10, 2021 but has not been

served with process. Therefore, this Notice of Removal is filed within the time limits

specified in 28 U.S.C. § 1446(b).

         5.        Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all pleadings and

orders in the State Court Action as of the date of this pleading are attached hereto as

Exhibit "A" and incorporated herein for all purposes.

         6.        JB Hunt will promptly give all parties written notice of the filing of this

Notice of Removal and will promptly file a copy of this Notice of Removal with the Clerk

of the 131st Judicial District Court of Bexar County, Texas, where the action is currently

pending.

                                           D. VENUE IS PROPER

         7.        The United States District Court for the Western District of Texas is the

proper venue for removal of the state court action pursuant to 28 U.S.C. § 1441(a) because

the 131st Judicial District Court of Bexar County, Texas, is located within the jurisdiction

of the United States District Court for the Western District of Texas, San Antonio Division.

                     E. COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

         8.        The “forum-defendant” rule provides that a civil action may not be

removed to federal court on the basis of diversity of citizenship jurisdiction “if any of the

parties in interest properly joined and served as defendants are citizens of the State in

which such action is brought.” 28 U.S.C. § 1441(b)(2) (emphasis added). Thus, as will be

LUNA ET AL /DEFENDANT J.B. HUNT TRANSPORT, INC., ET AL
NOTICE OF REMOVAL                                                                     3|P A G E
Doc# 7535201v1 (71677.00115)
                  Case 5:21-cv-00139 Document 1 Filed 02/12/21 Page 4 of 7




shown below, although Defendant Gordon Brandon is believed to be a Texas resident, he

has not been served in this case.

           9.       This is a civil action that falls under the Court's original jurisdiction

pursuant to 28 U.S.C. § 1332 and is one that may be removed to this Court based on

diversity of citizenship in accordance with 28 U.S.C. §§ 1441 and 1446.

           10.      As admitted in their Petition, Plaintiffs are individuals who reside in Bexar

County, Texas. 1

           11.      Defendant JB Hunt Transport, Inc. is a foreign corporation organized and

existing under the laws of the State of Georgia. Thus, pursuant to 28 U.S.C. § 1332(c)(1),

JB Hunt is not a citizen of the State of Texas.

           12.      Defendant Gordon Brandon has not been served and his citizenship has not

been determined.

           13.      In any event, even presuming that Defendant Brandon is a citizen of Texas,

a majority of the federal courts considering “snap removal,” as JB Hunt seeks here, have

held that 28 U.S.C. § 1441(b)(2) permits removal as long as no in-state defendant has been

served. E.g., Regal Stone Ltd. v. Longs Drug Stores Cal., L.L.C., 881 F. Supp. 2d 1123, 1128-

29 (N.D. Cal. 2012); In re Diet Drugs Prods. Liab. Litig., 875 F. Supp. 2d 474, 477 (E.D. Pa.

2012); Carrs v. AVCO Corp., Civil No. 3:11-CV-3423-L, 2012 WL 1945629, at *2 (N.D. Tex.




1   See Pl. Original Petition at ¶¶ 3.1, 3.2.

LUNA ET AL /DEFENDANT J.B. HUNT TRANSPORT, INC., ET AL
NOTICE OF REMOVAL                                                                      4|P A G E
Doc# 7535201v1 (71677.00115)
                  Case 5:21-cv-00139 Document 1 Filed 02/12/21 Page 5 of 7




May 30, 2012); Watanabe v. Lankford, 684 F. Supp. 2d 1210, 1219 (D. Haw. 2010); North v.

Precision Airmotive Corp., 600 F. Supp. 2d 1263, 1270 (M.D. Fla. 2009). The Western District

of Texas is also one of the jurisdictions recognizing the propriety of “snap removal” in a

case such as this one. Midwest Health Group, LLC v. eMDs, Inc., Civil Action No. 1:20-CV-

853-LY, 2020 WL 6580446, *3 (W.D. Tex. Nov. 10, 2020).

           14.      Consent is not necessary because Defendant Brandon has not been served.

           15.      Because Plaintiffs are residents of the State of Texas and JB Hunt is not,

complete diversity of citizenship exists pursuant to 28 U.S.C. § 1332. Therefore, the

diversity of citizenship requirement is satisfied.

          F. THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

           16.      Plaintiffs allege in their Original Petition that they seek damages in

monetary relief over $1,000,000. 2 Plaintiffs also seek to recover damages against JB Hunt

for: (a) medical expenses in the past; (b) medical expenses in the future; (c) physical pain

and suffering in the past; (d) physical pain and suffering in the future; (e) physical

impairment in the past; (f) physical impairment in the future; (g) lost wages in the past;

(h) lost wages in the future; (i) loss of earning capacity in the future; (j) mental anguish in

the past; (k) mental anguish in the future; (l) fear of future disease or condition; (m) past

disfigurement; and (n) cost of medical monitoring and prevention in the future. 3


2   Plaintiffs’ Original Petition at ¶ 1.1.
3   Plaintiffs’ Original Petition at ¶ 7.2 (a-n).


LUNA ET AL /DEFENDANT J.B. HUNT TRANSPORT, INC., ET AL
NOTICE OF REMOVAL                                                                    5|P A G E
Doc# 7535201v1 (71677.00115)
                Case 5:21-cv-00139 Document 1 Filed 02/12/21 Page 6 of 7




         17.       Therefore, based on all of the aforementioned facts, the State Court Action

may be removed to this Court by JB Hunt in accordance with the provisions of 28 U.S.C.

§ 1441(a) because: (i) this action is a civil action pending within the jurisdiction of the

United States District Court for the Western District of Texas; (ii) this action is between

citizens of different states; and (iii) the amount in controversy exceeds $75,000, exclusive

of interest and costs.

                                  G. FILING OF REMOVAL PAPERS

         18.       Pursuant to 28 U.S.C. § 1446(d), JB Hunt is providing written notice of the

filing of this Notice of Removal to all counsel of record and is filing a copy of this Notice

with the Clerk of the 131st Judicial District Court of Bexar County, Texas, in which this

action was originally commenced.

                                               H. CONCLUSION

         19.       Defendant J.B. Hunt Transport, Inc., hereby removes the above-captioned

action from the 131st Judicial District of Bexar County Texas, and requests that further

proceedings be conducted in the United States District Court for the Western District of

Texas, San Antonio Division, as provided by law.



                                                         Respectfully submitted,

                                                         MAYER LLP

                                                         750 North St. Paul, Suite 7000
                                                         Dallas, Texas 75201

LUNA ET AL /DEFENDANT J.B. HUNT TRANSPORT, INC., ET AL
NOTICE OF REMOVAL                                                                         6|P A G E
Doc# 7535201v1 (71677.00115)
                Case 5:21-cv-00139 Document 1 Filed 02/12/21 Page 7 of 7




                                                         214.379.6900 / Fax 214.379.693



                                                         By:
                                                                 Zach T. Mayer
                                                                 State Bar No. 24013118
                                                                 E-mail: zmayer@mayerllp.com
                                                                 -and-
                                                                 Raul I. Saenz
                                                                 State Bar No. 24093092
                                                                 E-mail: rsaenz@mayerllp.com
                                                                 4400 Post Oak Parkway, Suite 1980
                                                                 Houston, Texas 77027
                                                                 713.487.2003 /Fax 713.487.2019

                                                           ATTORNEYS FOR DEFENDANT
                                                           J.B. HUNT TRANSPORT, INC.




                                        CERTIFICATE OF SERVICE

       This is to certify that on the 12th day of February 2021, a true and correct copy of
the foregoing has been forwarded to all counsel of record as follows:

           Nathan Z. Robinson                                  ☒E-MAIL/E-SERVICE
     LAW OFFICES OF THOMAS J. HENRY                            ☐ECM
      5711 University Hts., Suite 100                          ☐HAND DELIVERY
         San Antonio, Texas 78249                              ☐FACSIMILE
   nrobinson-svc@thomasjhenrylaw.com                           ☐OVERNIGHT MAIL
                                                               ☐REGULAR, FIRST CLASS MAIL
          ATTORNEYS FOR PLAINTIFFS                             ☐CERTIFIED MAIL/RETURN RECEIPT REQUESTED



                                                           Raul I. Saenz
                                                          Raul I. Saenz




LUNA ET AL /DEFENDANT J.B. HUNT TRANSPORT, INC., ET AL
NOTICE OF REMOVAL                                                                             7|P A G E
Doc# 7535201v1 (71677.00115)
